Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Park et al. (KR 20100044944 A, hereinafter Park) in view of Routkevitch et al. (US 20020118027 A1, hereinafter Routkevitch) and Zan et al. (US 20150233851 A1, hereinafter Zan).
As to claim 1, Park teaches a sensitive device (title; fig. 9), comprising: 
a plurality of first conductive nanostructures 140 (SnO2 – last paragraph on pg. 5 of the translation); 
a conductive layer 150 (ZnO – line 26 of pg. 6 of the translation) covering the first conductive nanostructures entirely (see fig. 1), wherein the conductive layer extends along a first direction (horizontal direction in fig. 1a), and at least one of the conductive layer and the first conductive nanostructures is sensitive to gas (see the paragraph starting on line 14 of pg. 6 of the translation), and wherein a material of the conductive layer comprises metallic oxide (ZnO); and 
two electrodes 120, 130 electrically connected to at least one of the conductive layer and the first conductive nanostructures (see fig. 1a-1b; see the paragraph starting on line 33 of pg. 5 of the translation), wherein the two electrodes are located at two opposite ends of the conductive layer (see fig. 1a), and the two electrodes are arranged along the first direction and extend along a second direction (vertical direction in fig. 1a) perpendicular to the first direction.  

an intrinsic melting point of the conductive layer is higher than that of the first conductive nanostructures,
wherein the metallic oxide comprises Indium Tin Oxide (ITO), Indium Zinc Oxide (IZO), Aluminum Zinc Oxide (AZO), aluminum Indium Oxide (AIO), Indium Oxide (INO), Gallium Oxide (GAO), or combinations thereof (Park does teach, however, on pg. 6 lines 20-26 of the translation, that various kinds of materials may be used as the metal oxide layer 150).
Routkevitch teaches a humidity sensor (abstract; ¶69, lines 1-4) comprising a metallic oxide 18 (fig. 1 teaches a sensor with sensitive elements 24, which fig. 2c shows is formed with a sensing material 18; see ¶38, which describes the sensing material 18) comprising indium oxide (¶63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Park such that the metallic oxide is indium oxide, as taught by Routkevitch since such a modification would be a simple substitution of one humidity-sensitive metallic oxide for another for the predictable result that humidity is still successfully detected.
Regarding the claimed silver,
Zan teaches a sensing device comprising conductive nanowires 112 made of silver (¶31), and a conductive layer 120 (¶29; ¶29 also teaches that the sensing device senses humidity).

Park as modified teaches an intrinsic melting point of the conductive layer (the melting point of indium oxide is 3470 degrees F) is higher than that of the first conductive nanostructures (the melting point of silver is 1763 degrees F).

As to claim 4, Park as modified teaches wherein the first conductive nanostructures are a plurality of silver nanowires 140 (Park; last paragraph of pg. 5 of the translation of Park teaches that the nanostructures 140 are nanowires; in light of Zan, the nanowires are silver).  

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Routketvitch and Zan as applied to claim 1 above and further in view of Han et al. (US 20080150556 A1, hereinafter Han).
As to claim 5, Park teaches a plurality of second conductive nanostructures 740 (see fig. 9; the paragraphs starting on lines 41 and 46 of pg. 11 of the translation teach that each sensor in the sensor array of fig. 9 has a different self-heating temperature, which allows measurement unit 920 to detect a specific gas based on the different electrical characteristics resulting from the different self-heating temperatures; this implies that the first and second nanostructures are made of the same conductive 
Park as modified does not teach that the second nanostructures are not covered by conductive layer (fig. 9 of Park shows that a single conductive layer 150 covers all the sensors of the array).
Han teaches the concept of a sensor array (fig. 3a) with a plurality of sensors 2 that are discretely formed with respect to each other, each sensor 2 comprising a thin film layer 19b (¶38 teaches that this layer sorbs and concentrates gases from the air, meaning it participates in the sensing operation of the sensor) covering nanoparticles 19a (as opposed to Park, Han does not cover all sensors 2 of the array with a single thin film layer 19b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Park as modified such that each sensor of the array is separate from the others (i.e. they are not all covered by a single thin film layer) as taught by Han so as to conserve the material that Park’s conductive layer 150 is made of.

  
As to claim 6, Park as modified teaches wherein the first conductive nanostructures 140 (Park) and the second conductive nanostructures 740 (Park) are formed of the same material (silver, as taught by Zan; the paragraphs starting on lines 41 and 46 of pg. 11 of the translation of Park teach that each sensor in the sensor array of fig. 9 has a different self-heating temperature, which allows measurement unit 920 to detect a specific gas based on the different electrical characteristics resulting from the different self-heating temperatures; this implies that the first and second nanostructures are made of the same conductive material since the self-heating temperature is the only difference between the sensors of the array).  

As to claim 7, Park as modified teaches wherein the first conductive nanostructures 140 (Park) are a plurality of silver nanowires 140 (Park; in light of Zan, the nanowires are silver) wrapped by the conductive layer 150 (Park), and the second conductive nanostructures 740 (Park) are a plurality of silver nanowires 740 (fig. 9 of Park shows structures 740 as nanowires; in light of Zan, the nanowires are silver) uncovered by the conductive layer 150 (Park; as discussed in the rejection of claim 5 

As to claim 8, Park as modified teaches wherein the intrinsic melting point of the conductive layer (the melting point of indium oxide is 3470 degrees F) is higher than that of the second conductive nanostructures (the melting point of silver is 1763 degrees F).
Response to Arguments
Applicant’s arguments been considered but are moot in view of the new ground(s) for rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the attached evidentiary references “Silver melting point” and “Indium oxide melting point” were cited merely as evidence for the melting points of silver and indium oxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                      

/JILL E CULLER/Primary Examiner, Art Unit 2853